Citation Nr: 0430578	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-00 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from September 27 to September 28, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The Board accepts as proof of service a computer record 
indicating that the veteran had active duty from September 
1956 to September 1958.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, 
Texas, dated in August 2002.  The denials were duly appealed 
and the case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran incurred medical expenses at a private 
medical facility on September 27 and September 28, 2001.

3.  The expenses incurred by the veteran had coverage under a 
health-plan contract for payment or reimbursement in part for 
the treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred on September 27 and September 28, 
2001, have not been met.  38 U.S.C.A. § 1725 (West 2002); 
38 C.F.R. §§ 17.1000-.1008 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among 
other things, eliminated the requirement of a well-grounded 
claim and enhanced the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 
38 C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the VA, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the claims 
file to ascertain whether remand is necessary in order to 
assure compliance with the new legislation.  The development 
of medical evidence appears to be complete.  Unlike many 
questions subject to appellate review, the issue of whether 
the appellant is entitled to reimbursement or payment of 
medical expenses, by its very nature, has an extremely narrow 
focus.  The current appeal is decided upon the existence of 
health insurance covering part of the cost of the veteran's 
treatment in September 2001.  The existence of the insurance 
contract is not in dispute.  

The VAMC has set forth the law and facts in a fashion that 
clearly and adequately explained the basis for its decision 
in the August 2002 decision letters and the December 2002 
Statement of the Case (SOC).  

In an August 2004 letter, the VAMC notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the VAMC 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the August 2004 VCAA notice 
was provided to the veteran long after the initial 
adjudication of his claim in August 2002.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been advised of the evidence of 
record and the criteria for reimbursement.  He has identified 
evidence in support of his appeal and that evidence was duly 
considered by the VAMC.  Thus, the Board finds that the 
veteran received the same benefit of the VAMC's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that should 
evidence supporting reimbursement be submitted, any payment 
is not an ongoing benefit and the effective date would be 
irrelevant.  

The veteran has not submitted or made reference to any 
additional records that would tend to substantiate his claim.  
It appears clear, therefore, that there are no outstanding 
records or other evidence that could support the claim.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board therefore 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

Analysis

The veteran is seeking reimbursement for emergency medical 
services under the Veterans Millennium Health Care Benefits 
Act for two days, September 27 and 28, 2001, at the 
Presbyterian Hospital of Greenville.  He was then transferred 
to the Dallas VAMC.  He reports, and has provided supporting 
documentation, that his total bill was $10,300.  Consisting 
of the Greenville hospital bill totalling $8,613, the 
ambulance service from the Greenville hospital to the VAMC 
totalling $1,105, and the emergency room service totalling 
$582.  

Review of the documentation reveals one bill for Initial Hosp 
Care and a second for Critical Care, show payments made by VA 
in January 2003 to "TX EM1 MED SERVICES" of $114.28 and 
$150.12 totalling $264.40.  

A separate billing from Presbyterian Hospital was disapproved 
in August 2002.  This bill shows a $240 payment from AARP 
applied to a balance of $8,613.41.  

While the Board agrees with the veteran that the $240 AARP 
insurance payment is "trivial" in comparison to the 
$8,613.41 total bill, the Board must find that the veteran's 
claim for payment or reimbursement for non-VA emergency 
services is without legal merit.

Because the veteran's condition was not service-connected, 
and the veteran was not service-connected for any condition, 
the only provisions of law under which he might receive 
reimbursement for non-VA emergency treatment are those 
enacted under the Veterans Millennium Health Care and 
Benefits Act (VMHCBA) and codified at 38 U.S.C.A. § 1725 
(West 2002) with supporting regulations at 38 C.F.R. 
§ 17.1002 (2004).  The VMHCBA provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility to those veterans who 
are active Department health-care participants (i.e., 
enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  
66 Fed. Reg. 36,467, 36,472.  Those interim regulations are 
now final, and are codified at 38 C.F.R. § 17.1000-.1008 
(2004).  

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) the 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002 (2004) (emphasis added).

Because the veteran had coverage under a health-plan contract 
for payment or reimbursement, in part, for the emergency 
treatment rendered by Greenville Hospital, i.e. the AARP 
insurance, the Board finds that the provisions for payment 
under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are not met.  
Because the requirements are not met, the Board is precluded 
from authorizing payment.

While the Board is sympathetic toward the veteran, the 
decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because the result is perceived to be 
more equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the criteria listed in 38 U.S.C.A. § 1725.  
The benefit sought on appeal must, accordingly, be denied.


ORDER

Entitlement to payment or reimbursement for private medical 
expenses incurred from September 27 to September 28, 2001, is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



